COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  THE STATE OF TEXAS,                            §               No. 08-21-00047-CR

                        State,                   §                  Appeal from the

  v.                                             §           County Criminal Court No. 4

  RICHARD COURTLAND,                             §             of El Paso County, Texas

                        Appellee.                §                (TC# 20180C11534)

                                              §
                                            ORDER

       The Court GRANTS the Motion for Extension of Time to File Findings of Facts and

Conclusions of Law in reference to this Court’s order of June 15, 2021. The trial court is directed

to file written findings of facts and conclusions of law with the County Clerk of El Paso, County

on or before July 22, 2021. The County Clerk of El Paso County is directed to prepare and file

supplemental clerk’s record containing the findings of fact and conclusions of law with the Clerk

of this Court on or before July 26, 2021.

       IT IS SO ORDERED this 20th day of July, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.